Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 11, 2018

                                      No. 04-18-00499-CV

                                   IN RE E.J.G AND E.I.G.,

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CI05544
                          Honorable Nick Catoe Jr., Judge Presiding


                                         ORDER
        The reporter’s record is past due. This court sent a letter on September 28, 2018, stating
that the reporter’s record was past due. The trial court responded with an October 3, 2018 letter
stating appellant has had no contact with the trial court about obtaining the record in this case.
Appellant’s docketing statement filed with this court confirms that appellant has not requested
the reporter’s record in this case.

        We order the appellant, Eduardo J. Gonzalez, to provide written proof to this court by
October 22, 2018 that the reporter’s record has been requested and either (1) the reporter’s fee
has been paid or arrangements have been made to pay the reporter’s fee; or (2) the appellant is
entitled to the reporter’s record without prepayment of the reporter’s fee. See Tex. R. App. P.
20.1, 35.3(a). If the appellant fails to file such proof within the time provided, appellant’s brief
will be due November 13, 2018, and the court will only consider those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See Tex. R. App. P.
37.3(c).

                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court